Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to for informalities.  The amendment filed 08/25/2022 has successfully addressed the issues.  Accordingly, the objection has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a force” in line 3, however already disclosed a first force and a second force in claim 1.  It is unclear if the applicant is referring to one of these forces or an additional force.  Revision is required to provide clarity to the claim.  
Claims 8, 16-17 are rejected for depending upon a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-14, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel (US 5921594 A).
Regarding claim 1, Bendel teaches an actuating drive for a motor vehicle lock, the actuating drive comprising: an electromagnetic rotary actuator (6, 8) having a rotor (8); a drive lever (15) movable between a first end position and a second end position (fig. 1) by the rotary actuator (fig. 1-3); and a switching lever (1), wherein, after the first end position of the drive lever is reached (fig. 3), the switching lever causes a moment on the drive lever which stabilizes the drive lever in the first end position (fig. 3 shows contact between the switching lever and the drive lever which causes a force and therefore a moment on the drive lever), wherein the drive lever is accommodated to be pivotable about a first axis (16), the first axis being an only rotational axis for the drive lever (15 only pivots on 16), wherein the switching lever is mounted pivotably about a second axis (S) and is configured for latching of the drive lever when in the end position (fig. 3), wherein the drive lever has a guide cam (14), wherein the switching lever has a guide contour (13) in which the guide cam is engageable, wherein the drive lever (15) directly contacts a first stop (18) when in the first end position (fig. 3); and wherein the switching lever (1) is positioned relative to the drive lever such that when the drive lever is in the first end position, the moment includes a first force component (force acting from slot 13 pushing upward against spring 18) which acts in a direction toward the rotor, and a second force component (force acting from the end of slot 13 to the left) which acts in a direction toward the first stop (the force from the slot holding drive lever 15 to the left acts against the spring 18) that stabilizes the drive lever in the first end position (the two forces stabilize the drive lever in the slots and hold it in the first end position), and the first force component is greater than the second force component (force of the spring primarily acts down on the drive rod towards slot 11 therefore the force from the end of slot 13 acting to the left on the drive rod is less than the upward force acting on the drive rod).
Regarding claim 2, Bendel teaches the actuating drive according to claim 1, wherein the drive lever is configured to be accommodated pivotably on the rotary actuator.  
Regarding claim 6, Bendel teaches the actuating drive according to claim 1, wherein the switching lever is positionable by the drive lever (the examiner is interpreting the movement of the drive lever between in slot 11 which allows the switching lever to pivot as the switching lever being positionable by the drive lever).    
Regarding claim 9, Bendel teaches the actuating drive according to claim 1, wherein the switching lever is engageable with a clutch lever (19).  
Regarding claim 10, Bendel teaches the actuating drive according to claim 1, wherein the guide cam (14) of the drive lever is cylindrical in shape (fig. 3).  
Regarding claim 11, Bendel teaches the actuating drive according to claim 10, wherein the guide cam (14) is a guide lug (fig. 3).  
Regarding claim 12, Bendel teaches the actuating drive according to claim 1, wherein the first stop (18) is formed on the rotary actuator (8)
Regarding claim 13, Bendel teaches the actuating drive according to claim 2, wherein the drive lever (15) is fastened to the rotor (8) of the rotary actuator.  
Regarding claim 14, Bendel teaches the actuating drive according to claim 1, wherein the guide cam (14) is continuously engageable along the guide contour (11) of the switching lever.  
Regarding claim 18, Bendel teaches the actuating drive according to claim 1, wherein the first axis (16) and the second axis (S) are spaced.  
Regarding claim 19, Bendel teaches the actuating drive according to claim 1, wherein the guide contour (13) is elongated along an elongated length of the switching lever (fig. 3).
Regarding claim 20, Bendel teaches the actuating drive according to claim 1 further comprising a second stop (bottom end of slot 17) against which the drive lever (15) is engageable when in the second end position (fig. 1).
Regarding claim 21, Bendel teaches the actuating drive according to claim 1, wherein the drive lever is formed as a unitary part that is both accommodated on the first axis and includes the guide cam.  
Allowable Subject Matter
Claims 7-8, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 contains allowable subject matter for disclosing that the switching lever interacts with a spring element, wherein the spring element is used to exert a force onto the drive lever.
Claims 8, 16-17 contain allowable subject matter for depending upon claim 7.  
Claim 15 contains allowable subject matter for disclosing an operating lever engageable with the clutch lever.  Bendel does not teach an additional lever and it would be improper hindsight to modify the invention to add this limitation.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 19 and 20 as rejected by Bendel (US 5921594) have been considered however the examiner disagrees.  The examiner points to the claimed first and second force components in the updated rejection to independent claim 1 above.  The examiner is interpreting the first and second force components as the force acting on the drive lever by the slot 11 in both the upward and left direction therefore acting towards the rotor and towards the first stop. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673